DETAILED ACTION

The Information Disclosure Statement(s) filed 9/12/2022 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 09/12/2022 has been entered. Claims 21 and 23 have been amended. Claim 38 has been cancelled. Claims 21-37 and claims 39-41 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed on 06/13/2022. However, amending the claims brought about a new drawing object as will be described below. Additionally, Examiner found a new grounds of rejection under 35 USC § 102 and 103 as necessitated by the amendment as described below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the coupling device is configured such that when the transport module is coupled to the flight module, an angle of inclination between the flight module and the transport module can be varied” found in new claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-37 and 39-41 are rejected under 35 U.S.C. 102(a)(2) as anticipated by McCullough et al. (US 2018002015 A1).
Examiner’s Note: McCullough has two other cases that would also satisfy the same rejections (US 20180002009 A1 /US 20180002013 A1)
	Regarding claim 21, McCullough teaches a flight module for a vertical take-off and landing aircraft (Abstract), wherein the flight module is connectable to a transport module for transporting persons and/or payload of the aircraft (Figures 1-20. Abstract teaches that the passenger pod is capable of being released once it has landed. ¶ [0016] teaches that the flying frame dispatches to the passenger pod assembly; couples the flying frame to the passenger pod assembly at the passenger pod’s location; transporting the passenger pod assembly by air to the passenger destination, and decoupling the passenger pod assembly from the flying frame as the destination) and comprises a plurality of drive units arranged on a supporting framework structure which comprises framework struts connected to one another at node points (Figures 1-20), each drive unit comprising an electric motor and at least one propeller operatively connected to the electric motor (¶ [051]), and some of the drive units being arranged outside the node points (Cargo pod embodiment: Figure 10. Passenger pod embodiment: Figure 14, 17-18, and 20 and supported in ¶ [081-082, 095, 099-0100, 103]), and wherein the flight module further comprises a coupling device for coupling and uncoupling the flight module to and from the transport module (as demonstrated through Figures 4A-4S).
	Regarding claim 22, McCullough teaches the invention discussed in claim 21, wherein the flight module further comprises a central unit the aircraft (The inboard central pylons that are longitudinally extended and tapering in structure may be construed as forming a central unit under broadest reasonable interpretation of the claim).
	Regarding claim 23, McCullough teaches the invention discussed in claim 21, wherein the coupling device is designed as a coupling counterpart of an articulated coupling between the flight module and the transport module (¶ [0057, 0065-0069, 0072-0076]).
	Regarding claim 24, McCullough teaches the invention discussed in claim 21, wherein the flight module further comprises a charging module (¶ [0051] teaches the use of batteries in operable connection with the electric motors. A battery may be considered a charging module under broadest reasonable interpretation of the claim.)
	Regarding claim 25, McCullough teaches the invention discussed in claim 21, wherein a tilt angle α of the flight module is variable (Figures 4G-4D).
	Regarding claim 26, McCullough teaches the invention discussed in claim 21, wherein the flight module further comprises one or more air guiding devices (Figures 1-20 depict nacelles, pylons, and propellers that guide air).
	Regarding claim 27, McCullough teaches the invention discussed in claim 26, wherein an angle of incidence β of the one or more air guiding devices is variable (Figures 4G-4D).
	Regarding claim 28, McCullough teaches the invention discussed in claim 21, wherein several of the drive units are arranged concentrically around a center axis (M) of the flight module (Cargo pod embodiment: Figure 10. Passenger pod embodiment: Figure 14, 17-18, and 20. Inboard propulsors form the first ring concentric around the center axis. The second ring comprises the outboard motors).
	Regarding claim 29, McCullough teaches the invention discussed in claim 21, wherein several of the drive units are arranged in one or more rings around a center axis (M) of the flight module (Cargo pod embodiment: Figure 10. Passenger pod embodiment: Figure 14, 17-18, and 20. Inboard propulsors form the first ring concentric around the center axis. The second ring comprises the outboard motors).
	Regarding claim 30, McCullough teaches the invention discussed in claim 29, wherein the rings have different ring diameters (Cargo pod embodiment: Figure 10. Passenger pod embodiment: Figure 14, 17-18, and 20. Inboard propulsors form the first ring concentric around the center axis. The second ring comprises the outboard propulsors).
	Regarding claim 31, McCullough teaches the invention discussed in claim, wherein rotors of the propellers of the drive units have different diameters (Figures 17-18).
	Regarding claim 32, McCullough teaches the invention discussed in claim 29, wherein rotors of the propellers of the drive units of a ring have a uniform diameter (Figures 10 and 14).
	Regarding claim 33, McCullough teaches the invention discussed in claim 29, wherein rotors of the propellers of the drive units of a ring have different diameters (Figures 17-18).
	Regarding claim 34, McCullough teaches the invention discussed in claim 21, wherein some of the framework struts have a hollow profile (¶ [0048]).
	Regarding claim 35, McCullough teaches the invention discussed in claim 34, wherein the hollow profile of a framework strut has a longitudinally extended profile cross-section in an effective direction of the drive units (Figures 1-20 depict pylons comprising longitudinally extended profile cross sections in an effective direction of the drive units, and ¶ [0048] teaches that the pylons include central passageways capable of comprising a fuel distribution network and or a communications network. Alternatively, the fuel and communications network may be mounted outside of the airframe thereby leaving a hollow profile in the pylon).
	Regarding claim 36, McCullough teaches the invention discussed in claim 34, wherein the hollow profile of a framework strut has a variable wall thickness in a circumferential direction of the framework strut and/or a variable wall thickness along a longitudinal extension of the framework strut (Figures 1-10 depict a plurality of views wherein then inboard central pylons comprise  a variable wall thickness in the longitudinal direction.)
	Regarding claim 37, McCullough teaches the invention discussed in claim 21, wherein the supporting framework structure and/or a central unit thereof and/or at least some of the drive units comprise components made of fiber-reinforced composite or consist of fiber-reinforced composite (¶ [0047-0048]).
	Regarding claim 39, McCullough teaches the invention discussed in claim 21, wherein several of the drive units are connected to the supporting framework by a force-fitting and/or form-fitting fastening element (¶ [0050] teaches that the nacelles house fuel tanks, engine, drive system, rotor hub, and electronics node which could be considered form-fitting using broadest reasonable interpretation. More, ¶[0050] also teaches that the nacelle may be connected and disconnected by bolting and electrical coupling).
	Regarding claim 40, McCullough teaches the invention discussed in claim 39, wherein the fastening element is designed as a bracket which at least partially encloses a framework strut (Figures 1-20 depict the nacelles partially enclosing the framework pylons which satisfies the defined limitation. More, the second definition for “bracket” found in the Oxford English dictionary teaches “In carpentry or shipbuilding, etc.: A support consisting of two pieces of wood or metal joined at an angle, or a single piece bent at an angle”. In this instance, the nacelle acts as a support between a plurality of pylons and or wings joined at an angle. As previously noted in the cited response to claim 37, the wings and pylons may be constructed from metallic members, or may be formed curing a plurality of fiberglass fabric, carbon fabric, fiberglass tape, carbon tape, and combinations thereof).
	Regarding claim 41, McCullough teaches the invention discussed in claim 21, wherein the coupling device is configured such that when the transport module is coupled to the flight module, an angle of inclination between the flight module and the transport module can be varied (Figures 4g-4d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28-35, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (US 20160214728 A1) in view of Burgess et al. (US Patent No. 9174733).
EXAMINER’S NOTE: Rossi would also be rejected in view of the following for similar lines of reasoning:
The McCullough documents listed in the 35 U.S.C. 102 section above
Buchmueller et al. (US Patent No. 9969494)
Haskin et al. (US Patent No. 9650136)
Gil et al. (US Patent No. 9928749)
Burgess et al. (US Patent No. 9580173)
Lisso et al. (US Patent No. 9536216)
Takayama et al. (US Patent No. 9321531)
Regarding claim 21, Rossi teaches Regarding claim 21, Rossi teaches a flight module for a vertical take-off and landing aircraft, wherein the flight module comprises a plurality of drive units (Figures 1-12, elements 120) arranged on a supporting framework structure (Figures 1-12) which comprises framework struts connected to one another at node points (depicted in Figures 1-3, and 5-12), each drive unit comprising an electric motor (while not specified, the propulsion elements in Figures 1, 4D, 4E, and 7 suggests the use of an electric drone motor, as the figures depict motors that appear to be the same size and shape as 1000 KV BLDC electric drone motors that are well known in the art) and at least one propeller operatively connected to the electric motor (Figures 1, 4D, 4E, and 7), and some of the drive units being arranged outside the node points (Figures 1-3, and 5-12)). Rossi fails to specifically teach the flight module connectable to a transport module for transporting persons and/or payload of the aircraft, and comprising a coupling device for coupling and uncoupling the flight module to and from the transport module. However, use of flight modules connectable to a transport module for transporting persons and or payload of the aircraft, and comprising a coupling device for coupling and uncoupling the flight module to and from a transport module is well known in the art as is demonstrated by Figures 1a-1c, 2a-2e, 3a-3b, 4a-4f, and 5a-5d and the Abstract of Burgess. It would have been obvious to one of ordinary skill in the art to modify Rossi’s flight module with the retractable payload delivery system of Burgess such that the flight module could not only quickly adapt to various weights and balances of payload as required by particular flight missions (taught by ¶ [0031, 0034] of Rossi), but the flight module would also facilitate lowering a payload to the ground by securing the payload during descent and releasing the payload upon reaching the ground (as taught by the abstract of Burgess). 
Regarding claim 22, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein the flight module further comprises a central unit (Figures 7-12).
Regarding claim 23, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein the coupling device is designed as a coupling counterpart of an articulated coupling between the flight module and the transport module (Figures 1a-1c, 2a-2e, 3a-3b, 4a-4f, and 5a-5d and the Abstract of Burgess).
Regarding claim 24, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein the flight module further comprises a charging module (Col. 9, lines 16-35 of Burgess teaches that their payload delivery system comprises a power supply which may include a battery). 
Regarding claim 25, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein a tilt angle α of the flight module is variable (¶ [0094]).
Regarding claim 26, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein the flight module further comprises one or more air guiding devices (the propellers found in Figures 1-12 can be considered air guiding devices).
Regarding claim 28, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein several of the drive units are arranged concentrically around a center axis (M) of the flight module (Figures 1-3, 5-12).
Regarding claim 29, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein several of the drive units are arranged in one or more rings around a center axis (M) of the flight module (Figures 1-3, 5-12).
Regarding claim 30, Rossi as modified by Burgess teaches the invention discussed in claim 29, wherein the rings have different ring diameters (Figure 5 of Rossi). 
Regarding claim 31, Rossi as modified by Burgess teaches the invention discussed in claim 21, but fails to specifically teach wherein the rotors of the propellers of the drive units have different diameters. However, as noted in the response to claim 21, the propulsion elements in Figures 1, 4D, 4E, and 7  found in Rossi suggests the use of an electric drone motor, as the figures depict motors that appear to be the same size and shape as 1000 KV BLDC electric drone motors that are well known in the art. It is further well known in the art that commercially available 1000 KV BLDC can accommodate a plurality of rotor diameters depending on the required thrust to weight ratio for a given flight profile. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to select rotor diameters such that the thrust to weight ratio for a given flight profile is optimized and at least 2:1 for a given flight profile. 
Regarding claim 32, Rossi as modified by Burgess teaches the invention discussed in claim 29, wherein rotors of the propellers of the drive units of a ring have a uniform diameter (as depicted in Figures 1-12).
Regarding claim 33, Rossi as modified by Burgess teaches the invention discussed in claim 29, wherein rotors of the propellers of the drive units of a ring have different diameters (Examiner believes the response to claim 31 also satisfies these limitations).
Regarding claim 34, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein some of the framework struts have a hollow profile (¶ [0074] teaches that the frame struts 110’ can be hollow).
Regarding claim 35, Rossi as modified by Burgess teaches the invention discussed in claim 34, wherein the hollow profile of a framework strut has a longitudinally extended profile cross-section in an effective direction of the drive units (As noted in the response to claim 34, ¶ [0074] teaches that the frame struts 110’ may be hollow, and Figures 4A-4C depict a side profile of frame strut 110’ longitudinally extending upward to the direction of the drive units 120).
	Regarding claim 39, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein several of the drive units are connected to the supporting framework by a force-fitting and/or form-fitting fastening element (Figures 4A- 4E, elements 111, 123, 122 each demonstrate embodiments of the drive units using force-fitting and/or form fitting fastening elements).
Regarding claim 40, Rossi as modified by Burgess teaches the invention discussed in claim 39, wherein the fastening element is designed as a bracket which at least partially encloses a framework strut (demonstrated in Figure 4B).
Regarding claim 41, Rossi as modified by Burgess teaches the invention discussed in claim 21, wherein the coupling device is configured such that when the transport module is coupled to the flight module, an angle of inclination between the flight module and the transport module can be varied (The coupling device and transport module taught by Burgess comprises the payload secured to the end of a tether. A pilot need only move the flight module in translation while the tether is extended to vary the angle of inclination. Thus, the flight module may be considered so configured).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644